     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 1 of 11 Page ID #:1




 1    DAVID R. ONGARO, CA SBN. 154698
      dongaro@ongaropc.com
 2    EUGENE B. FRID, CA SBN. 321265
      efrid@ongaropc.com
 3    ONGARO PC
      1604 Union Street
 4    San Francisco, CA 94123
      Telephone: (415) 433-3900
 5    Facsimile: (415) 433-3950

 6    ALEX G. TOVARIAN, CA SBN 264547
      alex@tovarianlaw.com
 7    LAW OFFICE OF ALEX TOVARIAN
      850 Montgomery Street, Suite 300
 8    San Francisco, CA 94133
      Telephone: (415) 984-9990
 9    Facsimile: (415) 520-5830

10    Attorneys for Plaintiff Aram Sargsyan

11                              UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
12                                   (EASTERN DIVISION)

13    ARAM SARGSYAN, individually, and on behalf of         No.
      all others similarly situated,
14                                                         CLASS ACTION COMPLAINT FOR
                                   Plaintiff,              STATUTORY DAMAGES AND
15                                                         INJUNCTIVE RELIEF FOR
             v.                                            VIOLATION OF TELEPHONE
16                                                         CONSUMER PROTECTION ACT,
      EMPIRE TWIN PALMS, LLC; A1, A CA                     47 USC § 227(b)
17    COMMERCIAL CANNABIS ASSOCIATION, INC.,
                                                           Jury Trial Demanded
18                                 Defendants.
19
             ARAM SARGSYAN (“Plaintiff” or “Mr. Sargsyan”), on behalf of himself
20
      individually, and on behalf of all other persons similarly situated, by his undersigned
21
      attorneys, for his Class Action Complaint against Defendants EMPIRE TWIN PALMS, LLC.
22    and A1, A CA COMMERCIAL CANNABIS ASSOCIATION, INC., (Collectively,

23    “Defendants” and each a “Defendant”), alleges the following based upon personal knowledge

24
      SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
      Page 1
25

26
     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 2 of 11 Page ID #:2




 1    as to himself and his own action, and as to all other matters, respectfully alleges, upon

      information and belief and investigation of his counsel, as follows:
 2
             I.      INTRODUCTION
 3
             1.      This case involves violations by Defendants EMPIRE TWIN PALMS, LLC.
 4
       and A1, A CA COMMERCIAL CANNABIS ASSOCIATION, INC. of the Telephone
 5
       Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., which was passed by Congress
 6     to regulate the use of automatic telephone dialing systems (“ATDS”) to make “robocalls” to

 7     Americans.

 8           2.      Defendants are retail cannabis stores with at least one location in Riverside
       County, California. Defendants engage in the for-profit sale of cannabis and hemp products.
 9
             3.      In violation of the TCPA, Defendants used an ATDS without Plaintiff’s “prior
10
       express written consent,” as required by the TCPA, to send unwanted, unsolicited and
11
       unauthorized text messages advertising cannabis retailers.
12
             4.      These unwanted, unsolicited, and unauthorized text messages advertising
13     cannabis retailers were made in an effort to solicit and generate business and increase profits
14     for Defendants.

15           5.      The TCPA was enacted to protect consumers from unauthorized and repeated

       advertisement solicitations by text message exactly like those alleged in this Complaint:
16
       automated solicitations made using an ATDS, spam text message advertisements. The TCPA
17
       specifically prohibits unsolicited voice calls and text messages to cell phones.
18
             6.      Defendants’ violations of the TCPA caused Plaintiff, and members of the
19
       putative Class of consumers (defined below) to experience actual harm, including
20     aggravation, nuisance, invasion of privacy, and exposure to advertisements of a drug, all of
21     which necessarily accompany the receipt of unsolicited and harassing telemarketing texts.

22           7.      In response to Defendants’ unlawful conduct, Plaintiff brings the instant

       lawsuit and seeks an injunction requiring Defendants to cease all unlawful text messages and
23

24
      SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
      Page 2
25

26
     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 3 of 11 Page ID #:3




 1     an award of statutory damages to class members, together with costs and reasonable

       attorney’s fees.
 2
              II.    JURISDICTION AND VENUE
 3
              8.     This Court has federal question jurisdiction over this class action lawsuit under
 4
       28 U.S.C. § 1331 and 47 U.S.C. § 227.
 5
              9.     This Court has personal jurisdiction over Defendants because the conduct at
 6     issue in this case occurred within this District.

 7            10.    Venue is proper because all or a substantial portion of the events complained

 8     of, and the harm alleged, occurred in this District.
              III.   PARTIES
 9
              11.    Plaintiff, ARAM SARGSYAN, is, and at all times mentioned herein was, an
10
       individual citizen of the State of California. At all times relevant to this Complaint, Plaintiff,
11
       ARAM SARGSYAN, was a “person” as defined by the TCPA.
12
              12.    Defendant, EMPIRE TWIN PALMS, LLC (“ETP”) is a California Limited
13     Liability Company operating and doing business as Empire Twin Palms with its principal
14     place of business located in California. In particular, ETP is a cannabis dispensary located at

15     9806 Mission Boulevard, Jurupa Valley, CA 92509 (Riverside County). ETP is a “person” as

       defined in 227 U.S.C. § 153.
16
              13.    Defendant, A1, A CA COMMERCIAL CANNABIS ASSOCIATION, INC.
17
       (“CCA”) is a California Corporation operating and doing business within the state of
18
       California with its principal place of business located in California. In particular, CCA’s
19
       business address is 9806 Mission Boulevard, Jurupa Valley, CA 92509 (Riverside County).
20     On information and belief, CCA manages, owns, operates and/or controls ETP. CCA is a
21     “person” as defined in 227 U.S.C. § 153.

22            IV.    AN OVERVIEW OF TEXT MESSAGING AND THE TCPA

              14.    In recent years, companies have turned to “short message services” or “SMS”
23

24
      SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
      Page 3
25

26
     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 4 of 11 Page ID #:4




 1     messages to reach potential customers. SMS messages involve a messaging system that

       allows cellular telephone subscribers to use their cellular telephones to send and receive short
 2
       text messages, usually limited to 120-500 characters. SMS messages are commonly referred
 3
       to as “text messages.”
 4
             15.     SMS or text messages is a text message call directed to a wireless device
 5
       through the use of the telephone number assigned to the device. When an SMS message is
 6     successfully made, the recipient’s cell phone emits an alert that a text call is being received.

 7           16.     It is widely believed that the rate at which SMS messages are opened by the

 8     recipient exceeds 99 percent, and 90 percent of those messages are read within three minutes.
       By contrast, the “open rate” for email solicitations is generally approximately 20 percent,
 9
       depending on the industry. Marketing calls are answered at a far lower rate, particularly in
10
       the age of caller ID warning users that the caller is unknown.
11
             17.     Unlike conventional advertisements, text messages directed to user’s cellular
12
       phones can cost the recipient money, because cell phone users frequently pay their service
13     providers either for each text message they receive, or incur a usage allocation and deduction
14     to their text plan, regardless of whether or not the message is authorized.

15           18.     Most commercial text messages are sent from “short codes” or “short

       numbers,” which are special cellular phone numbers, typically five or six digits, that can be
16
       used to address text messages to mobile phones. Short codes are generally easier to
17
       remember and are utilized by consumers for matters such as television program voting or
18
       making charitable donations.
19
             19.     When a commercial short code is sent to consumers, the short code,
20     particularly combined with the content of the text message, conclusively reveals the
21     originator of the SMS message.

22           20.     In 1991, Congress enacted the TCPA in response to a growing number of

       consumer complaints regarding certain telemarketing practices. The Federal Communication
23

24
      SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
      Page 4
25

26
     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 5 of 11 Page ID #:5




 1     Commission (“FCC”) is the agency Congress vested with authority to issue regulations

       implementing the TCPA.
 2
              21.     The TCPA regulates, among other things, the use of “autodialers” or
 3
       “automated telephone dialing systems” (“ATDSs”).
 4
              22.     As the FCC has explained, Congress prohibited ATDSs because it considered
 5
       autodialed calls to be costly, inconvenient, and a greater nuisance and invasion of privacy
 6     than live solicitation calls.

 7            23.     The plain language of section 227(b)(1)(A)(iii) prohibits the use of ATDSs to

 8     make any call to a wireless number in the absence of an emergency or the prior express
       consent of the called party.
 9
              24.     Text messages are “calls within the meaning of the TCPA.” Satterfield v.
10
       Simon & Schuster, Inc., 569 F.3d 946 (9th Cir. 2009).
11
              25.     Under the TCPA and pursuant to the FCC’s January 2008 Declaratory Ruling,
12
       the burden is on Defendant to demonstrate that Plaintiff provided express consent within the
13     meaning of the statute. FCC Declaratory Ruling, 23 FCC Rc at 565 (¶10).
14            26.     The FCC specifically ruled that a consumer’s prior express written consent to

15     receive further text messages may be revoked and texts sent after revocation violate the

       TCPA. In re SoundBite Communication, Inc., No. 02-278, 2012 WL 5986338 (2012).
16
              27.     A company sending text messages without the consent of the recipient is liable
17
       under the TCPA even if the phone number previously belonged to a user who consented to
18
       receive calls and has been subsequently reassigned to a customer who has not provided
19
       consent. N.L. v. Credit One Bank, N.A,960 F.3d 1164 (9th Cir. June 3, 2020).
20            V.      FACTUAL ALLEGATIONS
21            28.     Plaintiff is a young professional who works as a surgical technologist at a

22     Hospital in Los Angeles, California.

              29.     Plaintiff has had his cellular phone number ending in 2824 from on or about
23

24
      SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
      Page 5
25

26
     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 6 of 11 Page ID #:6




 1     March 1, 2020. In March 2020, Plaintiff had to purchase a new cellular phone number

       because he was receiving numerous unwanted and unauthorized text messages from other
 2
       companies promoting their businesses while he was at work.
 3
             30.     The telephone number ending in 2824 was assigned to a cellular telephone
 4
       service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
 5
             31.     On July 11, 2020, Plaintiff went to the Empire Twin Palms dispensary located
 6     at 9806 Mission Blvd, Jurupa Valley, California (Riverside County). Plaintiff made a product

 7     purchase at the dispensary.

 8           32.     Shortly thereafter, Defendants started sending telemarketing text messages to
       Plaintiff’s cellular telephone number ending in 2824. These text messages encouraged
 9
       Plaintiff to use and purchase Defendants’ products.
10
             33.      Defendants’ text messages were transmitted to Plaintiff’s cellular telephone
11
       number, and within the time frame relevant to this action.
12
             34.     Defendants’ text messages constitute telemarketing because they encourage the
13     future purchase or investment in property, goods, or services, i.e., selling Plaintiff cannabis
14     products.

15           35.     The information contained in the text messages advertised various promotions

       and discounts, which Defendants sent to promote their business.
16
             36.     The TCPA defines an ATDS as “equipment which has the capacity – (A) to
17
       store or produce telephone numbers to be called, using a random or sequential number
18
       generator; and (B) to dial such numbers.” 47 U.S.C. § 227(b)(1)(A)(iii).
19
             37.     Upon information and belief, and based upon the content and volume of text
20     messages, the text messages sent to the phone number ending in 2824 from several different
21     numbers were sent using an ATDS as defined of 47 U.S.C. § 227(b)(1)(A)(iii).

22           38.     Defendants caused the text messages from different numbers to be sent to the

       phone number ending in 2824, either by directly sending them, or by causing a third party to
23

24
      SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
      Page 6
25

26
     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 7 of 11 Page ID #:7




 1     send them.

              39.     Plaintiff has not provided “prior express consent,” as used in the TCPA, to
 2
       receive any telephonic or text message communication from Defendants.
 3
              40.     Plaintiff suffered concrete harm when he received unwanted and unsolicited
 4
       marketing text messages from Defendants, including in the form of lost time spent reviewing
 5
       the text messages while at work.
 6            41.     The text messages described herein were not made “for emergency purposes”

 7     as described in 47 U.S.C § 227(b)(1)(A).

 8            VI.     CLASS ACTION ALLEGATIONS
              42.     Plaintiff brings this action on behalf of himself and all other persons similarly
 9
       situated.
10
              43.     Plaintiff proposes the following Class definition, subject to amendment as
11
       appropriate:
12                    “All persons in the United States who (1) received a text message to their
                      cellular phone number from Defendants, (2) within four years prior to the
13                    filing of this action, (3) which text message was sent without the recipient’s
                      prior express consent, and (4) which text message(s) (a) advertised Defendants
14                    or (b) encouraged the recipient to make a purchase from Defendants.”

15
              44.     The following individuals are excluded from the Class: (1) any Judge or

       Magistrate presiding over this action and members of their families; (2) Defendants, their
16
       subsidiaries, parents, successors, predecessors, and any entity in which Defendants or their
17
       parent companies have a controlling interest and their current or former employees, officers
18
       and directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and timely file a
19
       request for exclusion from the Class; (5) the legal representatives, successors or assigns of
20     any such excluded persons; and (6) persons whose claims against Defendants have been fully

21     and finally adjudicated and/or released. Plaintiff reserves the right to amend the class

22
       definition based upon facts learned in discovery.

              45.     Members of the Class received promotional text messages from Defendants,
23

24
      SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
      Page 7
25

26
     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 8 of 11 Page ID #:8




 1     which text messages had the intended purpose of advertising Defendants and encouraging

       recipients to patronize Defendants without prior express consent to receive such text
 2
       messages.
 3
             46.      Numerosity. On information and belief, there are thousands of members of the
 4
       Class such that joinder of all members is impracticable.
 5
             47.      Commonality and Predominance. There are well defined, nearly identical,
 6     questions of law or fact common to all members of the Class, which common issues

 7     predominate over any issues involving only individual class members. Factual and/or legal

 8     common questions include, but are not limited to, the following:
                   a. Whether the text messages sent to Plaintiff and members of the Class were
 9
                      made by Defendants;
10
                   b. Whether the text messages sent to Plaintiff and members of the Class by
11
                      Defendants are governed by the TCPA;
12
                   c. Whether the text messages sent to Plaintiff and members of the Class by
13                    Defendants were advertisements and/or made for telemarketing purposes;
14                 d. Whether Defendants had prior express consent from Plaintiff or any member of

15                    the Class to receive such text messages;

                   e. Whether Defendants’ conduct violated the TCPA; and
16
                   f. Whether sending text messages to Plaintiff and members of the Class was
17
                      knowing and/or willful, giving rise to treble damages.
18
             48.      Typicality. Plaintiff’s claims are typical of the Class who, like Plaintiff,
19
       received unsolicited text message advertisements for Empire Cannabis from Defendants.
20           49.      Adequacy of Representation. Plaintiff will fairly and adequately represent
21     and protect the interests of the Class and has retained counsel competent and experienced in

22     class actions. Plaintiff has no interests antagonistic to those of the Class, and Defendants

       have no defenses unique to Plaintiff.       Plaintiff’s counsel is committed to vigorously
23

24
      SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
      Page 8
25

26
     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 9 of 11 Page ID #:9




 1     prosecuting this action on behalf of members of the Class and have the financial resources to

       do so. Neither Plaintiff nor his counsel have any interests adverse to the Class.
 2
             50.     Superiority. Certification pursuant to Federal Rule of Civil Procedure 23(b)(3)
 3
       is appropriate because class adjudication is superior to other available methods for fairly and
 4
       efficiently adjudicating this controversy. Specifically, the damages suffered by individual
 5
       members of the Class will likely be small relative to the burden and expense of individual
 6     prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it would be

 7     virtually impossible for members of the Class to obtain effective relief from Defendants’

 8     misconduct on an individual basis. Moreover, given the relatively small individual relief,
       class treatment is essential to compel Defendants to comply with the TCPA. A class action
 9
       provides the benefits of a single adjudication, economies of scale, and comprehensive
10
       supervision by a single court.
11
             51.     Conduct generally applicable to the Class. Certification of the Class under
12
       Federal Rule of Civil Procedure 23(b)(2) is also appropriate in that Defendants have acted on
13     grounds generally appliable to each member of the Class, thereby making relief appropriate
14     with respect to the Class as a whole.

15           52.     Plaintiff requests that the Class be certified as a hybrid class under Rule

       23(b)(3) for monetary damages and injunctive relief pursuant to Rule 23(b)(2).
16
                                       FIRST CAUSE OF ACTION
17
                                Negligent Violation of §227(b) of the TCPA
                (Plaintiff Individually and On Behalf of the Class Against All Defendants)
18
             53.     Plaintiff repeats and realleges paragraphs 1 through 52 of this Complaint as
19
       though fully set forth herein.
20
             54.     Defendants and/or their agents sent unwanted solicitation text messages to
21     cellular phone numbers belonging to Plaintiff and other members of the Class using an
22     ATDS.

23           55.     These solicitation text messages were sent en masse without the consent of

24
      SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
      Page 9
25

26
     Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 10 of 11 Page ID #:10




 1      either Plaintiff or members of the Class to receive such solicitation text messages.

              56.      Defendants’ conduct was negligent.
 2
              57.      Defendants’ conduct violates the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii).
 3
              58.      As a result of Defendants’ conduct, Plaintiff and other members of the Class
 4
        are entitled to $500 for every text message.
 5
              59.      WHEREFORE, Plaintiff requests that the court enter judgment in his favor and
 6      in favor of the Class, and against Defendants for:

 7                  a. An order certifying the case to proceed as a class action;

 8                  b. Statutory damages of $500 per negligent violation of the TCPA;
                    c. An injunction requiring Defendants to cease all communications in violation of
 9
                       the TCPA;
10
                    d. Reasonable attorneys’ fees and costs; and
11
                    e. Such further relief as this Court may deem just and appropriate.
12
                                      SECOND CAUSE OF ACTION
13                                 Willful Violation of §227(b) of the TCPA
                 (Plaintiff Individually and On Behalf of the Class Against All Defendants)
14
              60.      Plaintiff repeats and realleges paragraphs 1 through 59 of this Complaint as
15      though fully set forth herein.

16            61.      Defendants and/or their agents sent unwanted solicitation text messages to

17      cellular phone numbers belonging to Plaintiff and other members of the Class using an
        ATDS.
18
              62.      These solicitation text messages were sent en masse without the consent of
19
        either Plaintiff or members of the Class to receive such solicitation text messages.
20
              63.      Defendants’ conduct was willful.
21
              64.      Defendants’ conduct violates the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii).
22            65.      As a result of Defendants’ willful conduct, Plaintiff and other members of the

23      Class are entitled to up to $1,500 for every text message.

24
       SARGSYAN V. EMPIRE TWIN PALMS, LLC, et al. - CLASS ACTION COMPLAINT
       Page 10
25

26
Case 5:21-cv-00122-JWH-KK Document 1 Filed 01/22/21 Page 11 of 11 Page ID #:11
